Title: Thomas Munroe’s Account of Public Expenditures, 27 June 1803
From: Munroe, Thomas
To: Jefferson, Thomas


          
          Expenditures on the Capitol
          
            
              1803
              
              
              
              
              
            
            
              April
              For
              Lime
              596.
              17
              
            
            
              
              "
              Sand
              100.
              80
              
            
            
              
              "
              Laborers & carters
              75.
              30
              
            
            
              
              "
              Surveyor’s Salary on accot.
              141.
              66
              
            
            
              
              
              
                    
              913 93
            
            
              May
              "
              Lumber
              595 
              91
              
            
            
              
              "
              Lime
              742.
              87
              
            
            
              
              "
              Laborers & carters
              417.
              53
              
            
            
              
              "
              Masons
              491.
              29
              
            
            
              
              "
              Carpenters
              91.
              06
              
            
            
              
              "
              Bricks
              126.
              
              
            
            
              
              "
              Pulling down old wall
              229.
              80
              
            
            
              
              "
              Black Smith’s work
              20.
              02
              
            
            
              
              "
              Cleaning Well & repairing pump
              45.
              
              
            
            
              
              "
              Surveyor’s Salary on account
              141.
              66
              
            
            
              
              "
              B H Latrobe’s drafts for materials 
              }
              500.
              
              
            
            
              
              
               particulars not known
              
            
            
              
              "
              Free stone & cutting it, on accot.
              1,000.
              
              
            
            
              
              "
              Sundry small articles
              65.
              10
              
            
            
              
              
              
                    
              4,466 24
            
            
              June
              "
              Lime
              334.
              11
              
            
            
            
              
              "
              Lumber
              134.
              83
              
            
            
              
              "
              Sand
              122.
              40
              
            
            
              
              "
              Scaffold poles
              415.
              63
              
            
            
              
              "
              Bricks
              207.
              94
              
            
            
              
              "
              Free Stone & cutting it on Acct.
              1000 
              —
              
            
            
              
              
              
                    
              2,214 91
            
            
              
              
              
              Ds
              
              7,595 08
            
          
          NB. Foundation stone pay rolls for June &c, estimated at about $1,700, not included in the above, no Accounts thereof having been rendered—
          
          Expended on the High ways
          
            
              In
              March 1803
              for Trees
              $76.33
              
              
            
            
              
              
               Labour 
              55.83
              132.16
              
            
            
            
              
              April   "
              for Trees
              68.50
              
              
            
            
              
              
              boxing Do 
              448.50
              
              
            
            
              
              
              Labour & Carts 
              423.44
              940.44
              
            

            
              
              May   "
              for Labour & Carts
                330.70
              
            
            
              
              
              
              Ds:
              1,403.30
              
            
          
          
            27th June 1803
            Thomas Munroe
          
        